Appeal from so much of a decree of the Surrogate’s Court, Queens County, as denied appellant the right of election, pursuant to section 18 of the Decedent Estate Law, on the ground that she had abandoned decedent. Decree insofar as appealed from reversed, and proceeding remitted to the Surrogate’s Court for the purpose of taking such additional proof as may be available on the issue of abandonment, and making a determination in the light of all the proof adduced. Proof that appellant left decedent without his consent should be developed at greater length. On making the determination, while not mandatory, it would be of material assistance on any subsequent appeal if the learned Surrogate would make findings of fact on the issue of abandonment on the basis of the original and additional proof. Nolan, P. J., Wenzel, Beldoek, Murphy and Kleinfeld, JJ., concur.